Citation Nr: 1145780	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-26 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to increases in the "staged" ratings (of 0 percent prior to March 15, 2010, and 10 percent from that date) assigned for the Veteran's bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1960 to March 1965, and had additional service in the Washington Air National Guard.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for bilateral hearing loss, rated 0 percent, effective January 30, 2007 (date of claim).  An April 2010 rating decision increased the rating to 10 percent, effective March 15, 2010 (date of a VA examination).  The Veteran has not expressed satisfaction with the ratings assigned for either of the "stages" on appeal.  Therefore, the issue has been characterized to reflect that staged ratings are assigned, and that both remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

In his September 2008 VA Form 9 (substantive appeal) the Veteran requested a hearing before the Board.  On the scheduled date (August 11, 2010) the Veteran (via his representative) withdrew the hearing request.  In April 2011, the Veteran submitted additional evidence in support of his claim.  In November 2011, his representative "waive[d] the right to have the [April 2011] additional evidence referred to the agency of original jurisdiction for review and preparation of a Supplemental Statement of the Case as provided under 38 C.F.R. § 20.1304."


FINDINGS OF FACT

1. Prior to March 15, 2010, the Veteran's hearing acuity was no worse than Level I in either ear.  

2. From March 15, 2010, the Veteran's right ear hearing acuity has not been worse than Level VIII and his left ear hearing acuity has not been worse than Level II.




CONCLUSION OF LAW

Ratings for bilateral hearing loss in excess of 0 percent prior to March 15, 2010, and/or in excess of 10 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.400(o), 4.85 Diagnostic Code (Code) 6100, 4.86 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As the rating decision on appeal granted service connection for bilateral hearing loss and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An August 2008 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating, and an April 2010 supplemental SOC readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  [March 2007 and April 2009 letters also provided him with general disability rating and effective date criteria.]  The Veteran has had ample opportunity to respond/ supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent treatment records have been secured.  In September 2008, the Social Security Administration (SSA) advised that they did not have any records for the Veteran as he had not filed for disability benefits (with that agency).  The RO arranged for VA examinations in July 2007 and in March 2010.  A review of the reports from those examinations found that they contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to constitute probative medical evidence adequate for rating purposes.  In April 2011, the Veteran submitted a report of an audiological evaluation in March 2011 (conducted as part of his employer's hearing conservation program).  For reasons that will be explained in greater detail below, the Board does not find that this evidence shows or suggests that the Veteran's hearing acuity has worsened since the March 2010 VA audiological evaluation such that a remand for another VA audiological evaluation would be necessary.  See 38 C.F.R. § 3.327(a).  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

B. Factual Background

The Veteran's claim for service connection for bilateral hearing loss was received in January 2007.

On July 2007 VA audiological evaluation, puretone air conduction thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
45
50
45
LEFT
20
20
45
50
45

The average puretone thresholds were 43 decibels in the right ear and 40 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear (at 75 decibels) and 94 percent in the left ear (at 65 decibels).  [Puretone bone conduction thresholds were also reported; however, the examiner indicated that the air conduction studies better reflected the Veteran's hearing acuity.]  Mild to moderate sensorineural hearing loss (SNHL) in both ears was diagnosed, and the Veteran was noted to have difficulty hearing with background noises.  

October 2007 to December 2009 VA treatment records show that in October 2007, the Veteran presented to the audiology clinic for a hearing aid evaluation.  On audiological evaluation moderate to moderate-severe SNHL in all thresholds was diagnosed in the right ear, and moderate to moderate-severe SNHL in the 2000 to 8000 Hertz thresholds was diagnosed in the left ear.  The Veteran was also noted to have "good" word recognition scores in the right ear (96% @ 85/88; 88% @ 95/65) and "excellent" word recognition scores in the left ear (100% @ 70/40; 100% @ 85/55).  In November 2007 he was fitted with hearing aids.

In October 2009, the Veteran requested another hearing aid evaluation as he felt his hearing acuity had worsened since the October 2007 hearing aid evaluation.  An audiological evaluation was completed; mild to moderate SNHL in both ears was diagnosed; the Veteran was noted to have "good" word recognition scores in both ears (80-100% correct).  His hearing was also noted to be stable since the October 2007 audiological evaluation.

In a statement received in April 2009, the Veteran's spouse stated that he already had  "severe hearing loss" when they married, but that "as a young man he kept his hearing loss private as he had to work to support [their] young family and [their] parents."  She further noted that his hearing loss was permanent and that he was "going deaf."

In June 2009, the Veteran's representative argued that the July 2007 VA audiological evaluation was questionable in its "veracity and accuracy" because it showed that the Veteran had a "94% speech recognition while maintaining a 43 and 40 decibel average respective hearing loss in each ear."  He requested that the Veteran be afforded another examination for this reason, and because the prior examination "no longer constitute[d] a contemporaneous examination."

The Veteran was afforded another VA audiological evaluation on March 15, 2010.  Puretone air conduction thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
50
50
60
LEFT
25
60
50
55
55

The average puretone thresholds were 51 decibels in the right ear and 55 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 52 percent in the right ear (at 85 decibels) and of 84 percent in the left ear (at 80 decibels).  [Puretone bone conduction thresholds, in decibels, were also reported; however, the examiner indicated that air conduction studies better reflected the Veteran's hearing acuity.]  Moderate SNHL in both ears was diagnosed.  The examiner opined that the effect of the Veteran's disability on his usual occupation was that he would have difficulty hearing with background noises and would have to wear hearing aids.  The effect on his daily activity was that he would have difficulty hearing people with background noises and have to wear hearing aids. 

In April 2010 written argument, the Veteran's representative argues that based upon the findings reported on March 2010 VA audiological evaluation, the Veteran's bilateral hearing loss warrants a 20 percent rating.  He stated, "Maryland CNC word list was noted to be 52% in the right ear and 84% in the left ear with 85 db loss in the right ear and 80 in the left ear.  Using the provisions of 38 CFR 4.85 and cross referencing roman numerals VII (52% and 85 db loss right ear) and III (84% and 80 db loss left ear) the evaluation should be 20%."

In April 2011, the Veteran submitted an "Individual Hearing Test Report" from Washington Audiology Services, Inc.  It shows that the Veteran is under a hearing conservation program as a result of his employment with the Washington State Military Department, and that audiological evaluations were performed in February 2007, February 2009, February 2010, and March 2011.  The puretone thresholds, in decibels, from the foregoing audiological evaluations are as follows (respectively):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
50
55
55
LEFT
30
30
50
50
45

The average puretone thresholds for the February 2007 (baseline) audiological evaluation were 45 decibels in the right ear and 44 decibels in the left ear.




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
55
55
60
LEFT
30
30
50
55
50

The average puretone thresholds for the February 2009 audiological evaluation were 54 decibels in the right ear and 46 decibels in the left ear.




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
25
35
LEFT
20
10
25
30
25

The average puretone thresholds for the February 2010 audiological evaluation were 24 decibels in the right ear and 23 decibels in the left ear.




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
40
45
60
LEFT
20
15
25
25
25

The average puretone thresholds for the March 2011 audiological evaluation were 40 decibels in the right ear and 23 decibels in the left ear.

The "Individual Hearing Test Report" does not include any speech discrimination test scores for any of the audiological evaluations.  It does note that there were no standard threshold shifts in either of the Veteran's ears that were caused by changes from the baseline test.

C. Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.  One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 decibels or greater.  Another occurs when the puretone threshold at 1000 hertz is 30 decibels or less, and the threshold at 2000 hertz is 70 decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Where (as here) the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Veteran's bilateral hearing loss disability is currently assigned "staged ratings" of 0 percent prior to March 15, 2010, and 10 percent from that date.  The Board has considered whether any further "stages" are warranted, and finds no basis in the evidentiary record for any further "stages"; the record does not include competent evidence of further ratable variance in the hearing loss disability during the appellate period.

Prior to March 15, 2010

The only audiometry of record suitable for rating purposes prior to March 15, 2010, is that on July 2007 VA audiological evaluation.  This examination revealed an average puretone threshold of 43 decibels in the right ear and an average puretone threshold of 40 decibels in the left ear.  Speech discrimination was 94 percent for each ear.  Under Table VI, such hearing acuity constitutes Level I hearing in each ear.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a 0 percent rating under Code 6100.  

In June 2009, the Veteran's representative argued that the July 2007 VA audiological evaluation was questionable in its "veracity and accuracy" because it showed that the Veteran had a 94 percent speech discrimination score for each ear even though his average puretone thresholds were only 43 decibels and 40 decibels for the right and left ear, respectively.  On review of the record, the Board finds that such findings do not (as the Veteran's representative asserts) suggest inaccurate findings.  Significantly, the Veteran also underwent two audiological evaluations for treatment purposes in October 2007 and in October 2009.  Although the specific puretone thresholds were not reported for either of the evaluations, moderate to moderate-severe SNHL was diagnosed in October 2007, and mild to moderate SNHL was diagnosed in October 2009.  He was also noted to have either "good" or "excellent" word recognition scores on both evaluations.  [Specifically, on October 2007 audiological evaluation, the Veteran scored 96 percent in word recognition for the right ear and 100 percent in the left.  On October 2009 audiological evaluation, he was 80 to 100 percent correct in both ears.]  Such findings are consistent with those on July 2007 VA audiological evaluation, when mild to moderate SNHL was diagnosed and the speech discrimination score was 94 percent.  Thus, the Board is not persuaded that the examination was somehow significantly defective.

The Board notes that in February 2007, February 2009, and in February 2010, the Veteran underwent audiological evaluations as part of his employer's hearing conservation program.  Under governing regulation, testing of hearing loss disability for VA rating purposes must meet specific requirements (to include speech discrimination testing in a controlled setting using a Maryland CNC word list).  There is no indication that any of these three audiological evaluations were conducted in the specific manner required by regulation, particularly since speech discrimination scores were not reported as part of their findings.  Consequently, they are inappropriate for use in rating the Veteran's hearing loss disability.  Nevertheless, it is noteworthy that even if the average puretone threshold findings from each of the hearing conservation audiological evaluations were used to rate his hearing loss disability, they would still warrant only a 0 percent  rating under Code 6100.  [The February 2007 audiological evaluation revealed average puretone thresholds of 45 decibels for the right ear and 44 decibels for the left ear.  Under Table VIa, such hearing acuity constitutes Level II hearing in each ear.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a noncompensable rating under Code 6100.  The February 2009 audiological evaluation revealed average puretone thresholds of 54 decibels for the right ear and 46 decibels for the left ear.  Under Table VIa, such hearing acuity constitutes Level III hearing in the right ear and Level II hearing in the left ear.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity also warrants a 0 percent rating under Code 6100.  The February 2010 audiological evaluation revealed average puretone thresholds of 24 percent for the right ear and 23 percent for the left ear.  Under Table VIa, such hearing acuity constitutes Level I hearing in each ear.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a noncompensable rating under Code 6100.]



From March 15, 2010

On March 15, 2010 VA compensation and pension examination audiometry revealed an average puretone threshold of 51 decibels in the right ear and an average puretone threshold of 55 decibels in the left ear.  Speech discrimination was 52 percent for the right ear and 84 percent for the left.  Under Table VI, such hearing acuity constitutes Level VII hearing in the right ear and Level II hearing in the left ear.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a 10 percent rating under Code 6100.  

In April 2010 written argument, the Veteran's representative argued that the Veteran's bilateral hearing loss warrants a 20 percent rating based on the findings reported on March 2010 VA audiological evaluation.  However, his calculations for a 20 percent rating were based on a misreading of the medical data.  Instead of using the average puretone thresholds to derive the Veteran's levels of hearing loss (under Table VI), the representative used the decibel thresholds that were used to test the Veteran's speech recognition.  In other words, the "85 db loss in the right ear and 80 [db loss] in the left ear" cited by the representative actually represent the maximum performance level at which the Veteran was able to perform his speech recognition test, and not puretone audiometry testing results.

The Board notes also that the Veteran underwent an audiological evaluation in March 2011 as part of his employer's hearing conservation program.  For the same reasons as noted above regarding the February 2007, February 2009, and February 2010 hearing conservation audiological evaluations, this evaluation is inappropriate for use in rating the Veteran's hearing loss disability.  Notably, however, if the average puretone threshold findings from this audiological evaluation were used to rate his hearing loss disability, they would warrant a 0 percent rating under Code 6100.  [The March 2011 audiological evaluation revealed average puretone thresholds of 40 decibels for the right ear and 23 decibels for the left ear.  Under Table VIa, such hearing acuity constitutes Level I hearing in each ear.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a 0 percent rating under Code 6100.]  Thus, the March 15, 2010 VA audiological evaluation is more favorable to the Veteran.
Regarding the Veteran's and his spouse's assertions that his hearing impairment is greater than reflected by the 0 percent rating assigned prior to March 15, 2010, and the 10 percent rating assigned from that date, the Board acknowledges they are competent to testify as to the impact of the Veteran's hearing loss on his functional abilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, as laypersons, they are not competent to establish the level of hearing disability present by their own opinion (as under governing regulation that requires audiometric testing).  The rating of hearing loss disability involves the mechanical application of the rating schedule to findings of controlled audiometry, which here results in a 0 percent rating prior to March 15, 2010, and a 10 percent rating from that date.  See Lendenmann, 3 Vet. App. at 349.

In accordance with governing regulations (and in light of the allegations by the Veteran and his spouse that his level of hearing loss is not reflected by the rating assigned), the Board has considered further whether referral for extraschedular consideration for any part of the appeal period is indicated.  The evidentiary record does not show any manifestations of, or functional impairment due to, bilateral hearing loss that are not encompassed by the schedular criteria.  In fact, the functional loss noted on July 2007 and March 2010 VA audiological evaluations and self-reported by the Veteran, i.e., difficulty communicating in employment and other daily activities due to background noises, and having to wear a hearing aid, is fully contemplated by the schedular criteria.  As there is also no objective evidence, or allegation, suggesting that the schedular criteria are inadequate, the Board finds that referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  There is also no evidence (or allegation) that the Veteran's bilateral hearing loss has rendered him unemployable or would render him unemployable if he were to seek employment.  Hence, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).





ORDER

Ratings for bilateral hearing loss in excess of 0 percent prior to March 15, 2010, and/or in excess of 10 percent from that date are denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


